United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, FORT LAUDERDALE
PROCESSING & DISTRIBUTION CENTER,
Fort Lauderdale, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-219
Issued: September 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 29, 2009 appellant filed a timely appeal from a June 9, 2009 decision of the
Office of Workers’ Compensation Programs denying a schedule award. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.1
ISSUE
The issue is whether appellant sustained a ratable impairment of the upper extremities
related to accepted right shoulder and cervical sprains.

1

Appellant submitted new medical evidence following issuance of the June 9, 2009 decision. The Board may not
consider evidence for the first time on appeal that was not before the Office at the time it issued the final merit
decision in the case. 20 C.F.R. § 501.2(c). Appellant may submit this evidence to the Office accompanying a valid
request for reconsideration.

FACTUAL HISTORY
The Office accepted that on June 9, 1997 appellant, then a 39-year-old distribution clerk,
sustained a right shoulder strain while processing mail. It later expanded the claim to include
cervical and lumbar sprains.
Appellant sought treatment for neck and low back pain beginning in August 1997. On
July 10, 2000 Dr. Michael P. Feanny, an attending Board-certified orthopedic surgeon,
performed C4-5 and C5-6 anterior discectomies and fusions. Dr. David B. Ross, an attending
Board-certified neurologist, submitted reports from December 4, 2007 to September 29, 2008
diagnosing herniated cervical and lumbar discs, tenosynovitis of the right shoulder, headaches
and vertigo.
On June 2, 2009 appellant claimed a schedule award. She submitted a May 13, 2009
report from Dr. Ross diagnosing tenosynovitis of the right shoulder and cervical postfusion
syndrome. Dr. Ross found normal strength, tone, sensation and reflexes in both upper
extremities.2 On June 4, 2009 an Office medical adviser reviewed Dr. Ross’ May 13, 2009
report and found appellant had reached maximum medical improvement. He opined that
appellant had no permanent impairment of either upper extremity as Dr. Ross observed normal
strength, tone, reflexes and sensation.
By decision dated June 9, 2009, the Office denied appellant’s schedule award claim on
the grounds that the medical evidence did not demonstrate any ratable impairment of a scheduled
member of the body.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5

2

The Office noted that appellant did not specify the member of the body for which she claimed the schedule
award. As appellant submitted medical evidence discussing the upper extremities, it developed the schedule award
claim as one for upper extremity impairment.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404; Jacqueline S. Harris, 54 ECAB 139 (2002).

2

No schedule award is payable for a member, function, or organ of the body not specified
in the Act or in the regulations.6 As neither the Act nor the regulations provide for the payment
of a schedule award for the permanent loss of use of the back,7 no claimant is entitled to such an
award.8 However, in 1966, amendments to the Act modified the schedule award provision to
provide for an award for permanent impairment to a member of the body covered by the
schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provision of the Act includes the extremities, a
claimant may be entitled to a schedule award for permanent impairment to an extremity even
though the cause of the impairment originated in the spine.9
ANALYSIS
The Office accepted that appellant sustained a right shoulder strain and cervical and
lumbar sprains. Appellant claimed a schedule award for upper extremity impairment, based on
the May 13, 2009 opinion of Dr. Ross, an attending Board-certified neurologist, who found
normal strength, sensation, tone and reflexes in both arms and diagnosed tenosynovitis of the
right shoulder. An Office medical adviser found that Dr. Ross’ opinion did not support a ratable
impairment of either arm. The Office therefore denied appellant’s schedule award claim.
The Board finds that the medical evidence does not establish a ratable impairment of
either upper extremity. Dr. Ross found no objective neurologic abnormalities of either arm.
Although he diagnosed tenosynovitis of the right shoulder, he did not opine that this was a workrelated condition or that it caused a permanent impairment of the right upper extremity. There is
no other medical evidence of record supporting a ratable impairment of upper extremity.
Therefore, the Office’s June 9, 2009 decision denying appellant’s schedule award claim was
proper under the facts and circumstances of this case.
CONCLUSION
The Board finds that appellant has not established that she sustained a ratable impairment
of the upper extremities related to accepted cervical and lumbar strains and a right shoulder
sprain.

6

Henry B. Floyd, III, 52 ECAB 220 (2001).

7

The Act itself specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

8

Thomas Martinez, 54 ECAB 623 (2003).

9

N.M., 58 ECAB 273 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 9, 2009 is affirmed.
Issued: September 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

